The Chibe Justice
dissented, saying:
The plaintiff had furnished material which had entered into the construction of these houses — material which the defendant was now enjoying the benefit of. That but for this material being in the houses at the time defendant undertook to complete them, defendant would have had to purchase similar material himself, consequently he was saved just that much in the necessary cost of completion. It was a saving effected by defendant availing himself of the material furnished by the plaintiff, and for which the defendant ought, therefore, to pay, at least to the extent of the money saved on the original contract.